Mr. Justice Crabtree delivered the opinion of the court. This was a bill in equity for an injunction and for the reformation of a deed. The. controversy grows out of a sale of forty acres of land by appellants to appellee. The purchase price of the land was §50 per acre, and appellants contend that the agreement was they should retain possession of the premises until March 1,1897, and have the crops of the year 1896. The parties met at the banking house of Sherwood & Cook in Shannon on May 21, 1896, for the purpose of executing the deed, and Mr. R. M. Cook, the cashier, was instructed to draw the same. Just what instructions were given the scrivener is a matter of dispute, appellants claiming he was directed to insert in the.deed, a reservation of the possession of the forty acres to them until March 1, 1897, and appellee insisting to the contrary. The deed as drawn and executed was the common statutory form of a warranty deed- without any reservation whatever, and was duly delivered and recorded on the date last mentioned. The purchase price was paid; appellants retained the possession of the land and harvested the crops. They gave appellee permission to plow twenty acres in the fall which he did, and then a quarrel arose in December as to appellants’ cattle running on the plowed ground, and as to the ownership of the straw and corn stalks on the premises. Appellee served notice on appellants to quit and deliver up possession of the land, and then appellants filed this bill for an injunction and for a reformation of the deed. On a final hearing the court dismissed the bill and dissolved the injunction. Under the evidence we think this action of the court was erroneous. Whatever the instructions may have been to the scrivener who drew the deed, a clear preponderance of the evidence shows that the agreement as to possession was as contended for by appellants, and that the scrivener was informed of the bargain. In drawing the deed he acted as the agent of both parties, and should have made it express their true intent and meaning. This it did not do, and under the proofs appellants were entitled to the relief prayed. The decree will be reversed, with directions to the Circuit Court to enter a decree in" accordance with the views herein expressed. Decree reversed and cause remanded with directions.